Case: 15-15726   Date Filed: 08/31/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 15-15726
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:14-cv-00386-CM



JAY RANCEL,

                                                           Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 31, 2016)


Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
                   Case: 15-15726        Date Filed: 08/31/2016       Page: 2 of 4


       Jay Rancel, proceeding pro se, appeals the district court’s order affirming

the Social Security Administration (SSA)’s denial of his application for disability

insurance benefits (DIB). Rancel argues that, contrary to the determination of the

administrative law judge (ALJ), he qualified for DIB between May 31, 2005, and

September 30, 2006. After review, we affirm. 1

       The ALJ determined that Rancel was ineligible for DIB because he failed to

demonstrate disability on or before September 30, 2006, the last date for which he

was insured. See Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (“[A]

claimant is eligible for [DIB] where she demonstrates disability on or before the

last date for which she were insured.”). Substantial evidence supports the

conclusion that Rancel failed to meet his burden in this respect. See Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (“We review the

[ALJ’s] decision to determine if it is supported by substantial evidence and based

on proper legal standards.”); Moore, 405 F.3d at 1211 (explaining that the claimant

bears the burden of establishing a qualifying disability). Although medical records

show a diagnosis of schizophrenia as of July 2008, there are no records showing a

medical diagnosis—or even any medical evaluations—for schizophrenia or any

another potentially qualifying disability prior to that date. The only relevant

records for purposes of the DIB determination were school records dating prior to

       1
            Because we write for the parties, we set out only what is necessary to explain our
decision.
                                                   2
                Case: 15-15726    Date Filed: 08/31/2016    Page: 3 of 4


the alleged onset date of Rancel’s disability. Although the school records indicate

emotional and behavioral problems from a young age, they are insufficient to

establish that Rancel had a severe and medically determinable impairment. See 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A) (“[A]n individual shall be considered to be

disabled . . . if he is unable to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which . . . has lasted

or can be expected to last for a continuous period of not less than twelve

months.”); 20 C.F.R. § 404.1527(a) (“[An] impairment must result from

anatomical, physiological, or psychological abnormalities which are demonstrable

by medically acceptable clinical and laboratory diagnostic techniques.”). Nor is

Rancel’s own description of his mental state during the relevant time period

sufficient to establish an impairment. See id. § 404.1528(a) ( explaining that

“[s]ymptoms . . . alone are not enough to establish that there is a physical or mental

impairment.).

      The ALJ applied the proper legal standards in reaching her determination

that Rancel is ineligible for DIB. See Crawford, 363 F.3d at 1158. She engaged in

the appropriate five-step analysis and concluded that there was insufficient

evidence to find that Rancel had a medically determinable impairment. See

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (the SSA

applies a five-step evaluation analyzing, inter alia, whether the claimant has a


                                           3
              Case: 15-15726    Date Filed: 08/31/2016   Page: 4 of 4


severe and medically determinable physical or mental impairment); see also 20

C.F.R. § 404.1520(a)(4) (explaining that a person who does not have a severe

impairment, or who can make an adjustment to other work, is not disabled.). And

she appropriately evaluated the symptoms, signs, and laboratory findings pertinent

to the determination of whether Rancel had a medically determinable mental

impairment on or before September 30, 2006. See 20 C.F.R. §§ 404.1520a(a)-(b),

404.1528. Thus, the ALJ applied proper legal standards, and substantial evidence

supports the ALJ’s determination that Rancel did not show he was disabled during

the relevant time frame. See Crawford, 363 F.3d at 1158. Accordingly, we affirm.

      AFFIRMED.




                                        4